Claims 12-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.
Claim 4 is objected to because of the following informalities:  A period (“.”) appears to be missing.
The drawings might benefit from improvements, such as improved contrast between light/dark, heavier lines, typewritten numerals, etc. No new matter should be entered.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. (US 2006/0020284; “Foley” herein) in view of Donner et al. (US 2019/0083271; “Donner” herein). Foley discloses a dilator system 30 comprising a first tube 50, a second tube 40, and a third tube 32. Foley discloses the first tube comprises an exterior surface (e.g. surface(s) facing towards portal 18 in Fig. 1), but fails to disclose the first tube having an eccentrically located guide wire opening and a lobe located on the exterior surface having the guidewire opening defined therein. In the field of spinal surgery tools, Donner discloses a lobular structure 592 on an exterior of a guide 506 having an opening therein (Fig. 28A) to facilitate guiding a pin into a bone, thereby providing support to the guide (e.g. paras. [0233], [0284]). It is considered obvious to have combined the teaching of a lobular structure on an exterior of a guide having an opening therein per Donner to the exterior surface of Foley to facilitate guiding a pin to bone, thereby providing support capability to the guide to prevent potential wobble or undesireable motion, thereby facilitating accuracy/precision. Foley discloses relative diameters and lengths of the first tube, the second tube, and the third tube, of claims 1-4 and the dimension of claim 11 (e.g. Fig. 1; para. [0022]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Donner, as above, and further in view of Kwon (US 2013/0103152). It is acknowledged that Foley fails to disclose a plurality of teeth located and extending from a distal end of the first tube. In the field of spinal surgery tools, Kwon discloses teeth 42 provided on a distal end of a guide for restricting motion of the guide (e.g. para. [0023]). It is considered obvious to have combined the teaching of teeth located on a distal end of a guide per Kwon to a distal end of the first tube per Foley to help restrict motion of the guide to permit stabilization of the guide relative to bone, thereby facilitating accuracy/precision.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Foley in view of Donner, as above, and further in view of McBride (US 2013/0103152). It is acknowledged that Foley fails to disclose a handle detachably attached to the first tube. In the field of spinal surgery tools, McBride discloses a guide 20 may be configured with a removable handle 40 (e.g. para. [0061]). It is considered obvious to configure the Foley guide with a removable handle per McBride to provide a means of manipulating and positioning a guide.
5.	Claims 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The claims distinguish over closest prior art cited in the 892. For example, Foley et al. (US 2006/0020284) discloses a dilator system 30 comprising a first tube 50, a second tube 40, and a third tube 32, but fails to disclose at least the first tube is radially expandable to a first diameter to permit nesting of the second tube therein. There would have been no obvious reason(s) to modify the Foley et al. apparatus to satisfy at least this/these and/or each of Applicant’s claimed limitations, as such modification(s) would have likely rendered the Foley et al. apparatus incapable of continuing to operate/behave in the particular manner set forth within the Foley et al. reference, which would have been strongly indicative of an application of impermissible hindsight reasoning.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN A. SEVILLA whose telephone number is (571)270-5621.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/CHRISTIAN A SEVILLA/            Primary Examiner, Art Unit 3775